Citation Nr: 0207512	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-37 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for
service connection for a back disorder. 



REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law



ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1996 decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Reno, Nevada which denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1960 to August 1963, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.

A BVA decision dated in February 1998 affirmed the RO's 
denial.  The veteran then appealled the decision of the Board 
to the United States Court of Appeals for Veterans Claims 
(Court), and in an Order dated in April 2002, the Court 
vacated the Board's decision and remanded the case to the 
Board for readjudication.  The case was subsequently returned 
to the Board for further appellate review

The Board notes that in recent letters from the veteran, he 
continues to contend that he is entitled to nonservice-
connected pension for various other disabilities, including 
coronary artery disease, chronic obstructive pulmonary 
disease, hypertension, and cerebral hemorrhages.  Also, in 
the veteran's Reply Brief to VA's Motion for Remand and To 
Stay Further Proceedings, the veteran maintains that he has 
also argued that his claim should be allowed on the basis 
that the RO committed clear and unmistakable error.  These 
matters have not been prepared for appellate review and are 
referred to the RO for any action deemed necessary.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  Unappealled rating decisions dated in October 1986 and 
November 1986 denied entitlement to service connection for a 
back disorder. 

3.  The evidence submitted subsequent to the 1986 rating 
decisions is cumulative and redundant and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1986 and November 1986 RO rating decisions, 
which denied entitlement to service connection for a back 
disorder, are final.   38 U.S.C.A. § 7105 (West 1991 &Supp 
2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been submitted to 
reopen a claim for
entitlement to service connection for a back disorder.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102 and 3.159); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-Remand and VCAA Development

Pursuant to VA's September 2000 Motion for Remand and to Stay 
Further Proceedings, the Court vacated the Board's February 
1998 decision and remanded the appeal to the Board for 
readjudication of the veteran's claim in light of the new 
standard set forth in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
Sept. 16, 1998) and the Veterans Claim Assistance Act of 2000 
(VCAA).  Additionally, the Board is to review and discuss the 
evidence and provide adequate reasons and bases for its 
determination. 

In this regard, the claims folder indicates that subsequent 
to the Court's Remand, the Board sent a letter to the veteran 
in September 2001 and his counsel in November 2001, and 
offered them the opportunity to submit additional argument 
and evidence in support of the veteran's appeal.  No 
additional evidence has been submitted and the time 
prescribed for submitting evidence has elapsed. 

The VCAA does not serve as a basis to reopen a claim (unless 
new and material evidence is presented).  However, the law 
does include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  The Board finds that the requirements 
under the VCAA have been substantially met.  The veteran has 
been informed of the evidence needed both to reopen his claim 
and to establish service connection, as set forth in the 
April 1996 RO decision and the July 1996 Statement of the 
Case.  The RO also obtained the veteran's service medical 
records and post service treatment records are associated 
with the claims file.  

In addition, although the Court's April 2001 remand served to 
vacate the Board's February 1998 decision and its legal 
efficacy, the Board's prior discussion nonetheless remains a 
matter of record, and one which was clearly provided to the 
veteran.  Examination of the now-vacated decision reveals 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's February 1998 decision, the veteran has 
already had an extensive advisement of the evidence that 
would be required to substantiate this claim.  Lastly, the 
veteran and his counsel were recently offered the opportunity 
to submit additional evidence.  As such, the requirements 
under the VCAA as pertains to new and material evidence 
claims have been met, and the Board will proceed with 
appellate review.


Factual Background

A summary of the evidence associated with the claims file 
prior to the RO's October 1986 and November 1986 rating 
decisions follows. 

The veteran's August 1960 service enlistment examination 
report shows he reported that he sustained a contusion to his 
back one week prior to the examination and that he had some 
mild pain in both shoulders.  The veteran's spine and 
musculoskeletal system were clinically evaluated as normal.  
He also reported that he wore a back brace for his "rounded 
shoulder" at age 14.  A November 1960 examination report 
shows the veteran's spine and musculoskeletal system were 
clinically evaluated as normal.  In April 1963, the veteran 
was hospitalized for a lumbosacral strain.  A physical 
examination revealed demonstrable marked bilateral muscle 
spasms of the thoracic-lumbar area.  He was discharged from 
the hospital five days later and returned to duty.  The 
August 1963 separation examination report shows the veteran's 
spine and musculoskeletal system were clinically evaluated as 
normal.  

Private medical records show an August 1978 examination of 
the veteran's back and spine revealed negative findings.  
Records dated in August 1984 show the veteran was seen for 
low back pain beginning in December 1983 after he lifted a 
garbage can. Reportedly, in July 1984, the veteran had 
injured his back, resulting in an intermittent feeling of 
vague numbness in both legs.  Private radiographic studies 
conducted in February 1985 revealed a marked narrowing of the 
L5-S1 interspace, with intense bilateral opposing marginal 
sclerosis.  Additionally noted were moderate hypertrophic 
changes present at the fifth lumbar vertebra both anteriorly 
and inferiorly.  Records dated in August 1985 show a 
diagnosis of degenerative disc disease of the lumbosacral 
spine.  The other records noted continued complaints of back 
pain.  The report on the VA examination conducted in July 
1986 shows a diagnosis of subjective symptoms of chronic low 
back strain but no objective findings of the same.  A 
September 1986 x-ray revealed a complete collapse of the disc 
space at L4-5, mild scoliosis of the entire lumbar spine, and 
marked degenerative changes at L5-S1.  

Based on the foregoing evidence, the RO denied entitlement to 
service-connection for a back disorder in an October 1986 
rating decision and confirmed the decision in a November 1986 
rating decision.  The RO determined that the veteran's low 
back strain in-service was acute and transitory and resolved 
without residuals at separation.  In support of this 
conclusion the RO noted that no subsequent treatment was 
shown in-service and there was no evidence of continuity of 
treatment for back strain subsequent to service.  The October 
1986 and November 1986 decisions became final when the 
veteran did not appeal either decision within one year of 
being notified of the decisions and of his appellate rights.  

The veteran again claimed entitlement to compensation 
benefits for a back disorder in February 1996, and in support 
of that claim, he submitted private medical records from 
several institutions.  The RO declined to reopen the 
veteran's claim.  The veteran perfected an appeal to the 
Board.  In a decision rendered in February 1998, the Board 
found that new and material evidence had not been submitted 
to reopen the claim.  The Board determined that the evidence, 
when viewed in the context of all the evidence of record 
would not change the prior outcome.  The Board's February 
1998 decision has been vacated and the appeal is before the 
Board again for the reasons set forth above.  

The evidence received subsequent to the 1986 decisions 
consists of private medical records primarily from the 
Institute for Low Back Care, Nevada Department of Prisons, 
St. Patrick Hospital, St. Joseph's Medical Center, Redebaugh 
Chiropractic, Noran Neurological Clinic, Western Montana 
Clinic, First Western Medical Group, Orthopedic Group of 
Orange County, Rothman-Chafetz Medical Group, and Bridgecreek 
Chiropractic Medical Center.

In particular, records from the Center for Diagnostic Imaging 
dated in November 1990 and a November 1990 letter from Dr. C. 
B. show the veteran continued to complain of low back pain 
with radiation into the left leg.  The veteran had sustained 
a back injury on the job in January 1990.  Dr. C. B. reported 
that the veteran had congenital poor support of the lumbar 
spine, moderate scoliosis with convexity to the right, and a 
pelvic tilt which had been present for many years.  He 
indicated that the veteran had a collapsed disc interspace, a 
contained disc herniation at L5-S1, developing bilateral 
lateral spinal stenosis, and facet disease at L4-5.   

Records from Orthopedic Group of Orange County dated in 
December 1991 and records from First Western Medical Group 
dated in January and February of 1992 show the veteran 
sustained two more falls with some re-injury and increased 
pain in his back.  Surgery was recommended and the veteran 
reported that he had stopped working.  Diagnoses included L5-
S1 bilateral lateral spinal stenosis, herniated lumbar disc 
at the L4-5 level, lumbar spondylolisthesis with bilateral 
foraminal stenosis at L5-S1, myofascial syndrome of the 
lumbar area, facet syndrome of the lumbar area, and failed 
back syndrome.   

Nevada Department of Prisons records show that the veteran 
was noted to have chronic lumbar pain and demonstrable muscle 
spasms in November 1992.  A March 1993 x-ray revealed 
advanced degenerative changes at the L5-S1 level and marked 
narrowing of the intervertebral disk space.  A March 1993 
record noted the veteran had "old disc disease."  A June 
1993 record shows impressions of advanced central and lateral 
stenosis and degenerative disc disease.  In August 1993, the 
veteran continued to complain of excruciating pain.  A 
January 1994 record shows the veteran was diagnosed with low 
back syndrome with disability.  X-rays of the lower back 
revealed advanced degenerative joint disease and discogenic 
pathology at L5-S1.  Records also show that the veteran uses 
crutches to ambulate and a TENS unit. 
The remaining records show diagnoses of and treatment for low 
back pathology and complaints of low back pain. 


Pertinent Law and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision. 

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curiam).  
In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.


Analysis

The Board has thoroughly reviewed the evidence and finds that 
the evidence received since the RO's 1986 rating decisions is 
cumulative and redundant and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  These records merely show what was previously 
shown, namely, that the veteran has a low back disorder.  No 
records have been submitted to show that the veteran's 
current low back pathology is the result of, or is related to 
an incident of service, which formed the basis of the RO's 
prior denials.  Also, the records continue to show no 
evidence of continuity of symptomatology since separation 
from service.  The earliest clinical indication of the 
possible presence of chronic low back pathology was revealed 
by private medical records dated in August 1984, twenty years 
following the veteran's discharge.  The recently submitted 
evidence relates any low back pathology currently experienced 
by the veteran as the result of a post-service January 1990 
on-the-job injury.  In letters dated in November 1995 and 
January 1996, the veteran provided a service representative 
with a list of doctors from whom he received treatment for a 
number of conditions.  The veteran indicated that he was not 
sure of the whereabouts or existence of medical records dated 
from 1963 to 1975 and that the doctors were deceased and one 
practice had been dissolved.  

As discussed earlier, the veteran and his counsel were 
afforded an opportunity to submit additional argument and 
evidence and the veteran was notified of the evidence needed 
to substantiate his claim.  The veteran has not provided 
enough information to locate these records including the 
person, company, agency, or other custodian holding the 
records of the deceased doctors and dissolved practice.  The 
Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Accordingly, in the absence of new and material 
evidence, the Board declines to reopen the veteran's claim 
for service connection for a back disorder. 

On last point, the Board notes that the veteran has contended 
that he did not receive notice of the RO's October and 
November 1986 decisions.  However, the claims file reveals 
that the veteran was notified of these decisions in October 
1986 and December 1986, respectively.  There is a presumption 
of regularity of the administrative process in the absence of 
clear evidence to the contrary and no such evidence is of 
record.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).




ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a back disoder 
is not reopened.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

